DETAILED ACTION

	Response to Arguments
Applicant’s arguments, filed August 16, 2022, have been fully considered and are persuasive.  The Final Rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a fuel system for an internal combustion engine, said fuel system comprising: a low-pressure fuel delivery unit; a high-pressure fuel delivery unit which has a low-pressure region and a high-pressure region such that said low-pressure region supplies fuel to said high-pressure region and such that said high-pressure region pressurizes fuel and supplies the fuel pressurized by the high-pressure region to a plurality of high-pressure fuel injectors; a low-pressure fuel rail which supplies fuel to a plurality of low-pressure fuel injectors; a low-pressure fuel injector line which is 1) connected at a first end thereof directly to said high-pressure fuel delivery unit and receives fuel from said low-pressure region and 2) connected at a second end thereof directly to said low-pressure fuel rail, thereby providing fluid communication from said low-pressure region to said low-pressure fuel rail; and a means for reducing fuel pressure pulsations, said means for reducing fuel pressure pulsations being located between said high-pressure fuel delivery unit and said low-pressure fuel rail. 
The closest prior art of record discloses a fuel system for an internal combustion engine, said fuel system comprising: a low-pressure fuel delivery unit; a high-pressure fuel delivery unit which has a low-pressure region and a high-pressure region such that said low-pressure region supplies fuel to said high-pressure region and such that said high-pressure region pressurizes fuel and supplies the fuel pressurized by the high-pressure region to a plurality of high-pressure fuel injectors; a low-pressure fuel rail which supplies fuel to a plurality of low-pressure fuel injectors; a low-pressure fuel injector line which is 1) connected at a first end thereof directly to said high-pressure fuel delivery unit and receives fuel from said low-pressure region and 2) connected at a second end thereof directly to said low-pressure fuel rail, thereby providing fluid communication from said low-pressure region to said low-pressure fuel rail, but not a means for reducing fuel pressure pulsations, said means for reducing fuel pressure pulsations being located between said high-pressure fuel delivery unit and said low-pressure fuel rail. Although it is well known to provide means for reducing fuel pressure pulsations, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate means for reducing fuel pressure pulsations located between said high-pressure fuel delivery unit and said low-pressure fuel rail.
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747